DETAILED ACTION
This action is in response to the application filed on 09 January 2020.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 April 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 16 of co-pending Application No. 17/125,254. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the claims of co-pending Application No. 17/125,254 and therefore an obvious variant thereof.




Claim 1 of the co-pending application No. 17/125,254 is directed to a method for a first wireless transmit/receive unit (WTRU), comprising: triggering a first buffer status report (BSR), wherein the first BSR indicates an amount of data expected to arrive for uplink transmission to a second WTRU; triggering a second BSR, wherein the second BSR indicates an amount of data already available for uplink transmission to the second WTRU; and generating a MAC (Medium Access Control) PDU (Protocol Data Unit), wherein the MAC PDU includes at most one first BSR MAC CE (Control Element) for the first BSR and at most one second BSR MAC CE for the second BSR when uplink (UL) resources for transmitting the MAC PDU are enough to accommodate the first BSR MAC CE and the second BSR MAC CE.

Claim 1 of the present application merely broaden the scope of independent claim 1 of co-pending Application No. 17/125,254, by eliminating the recitation of triggering a second BSR, wherein the second BSR indicates an amount of data already available for uplink transmission to the second WTRU; and generating a MAC (Medium Access Control) PDU (Protocol Data Unit), wherein the MAC PDU includes at most one first BSR MAC CE (Control Element) for the first BSR and at most one second BSR MAC CE for the second BSR when uplink (UL) resources for transmitting the MAC PDU are enough to accommodate the first BSR MAC CE and the second BSR MAC CE.

Claim 11 of the instant application is directed to a first wireless transmit/receive unit (WTRU), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute 

Claim 16 of the co-pending application No. 17/125,254 is directed to a first wireless transmit/receive unit (WTRU), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: trigger a first buffer status report (BSR), wherein the first BSR indicates an amount of data expected to arrive for uplink transmission to a second WTRU; trigger a second BSR, wherein the second BSR indicates an amount of data already available for uplink transmission to the second WTRU; and generate a MAC (Medium Access Control) PDU (Protocol Data Unit), wherein the MAC PDU includes at most one first BSR MAC CE (Control Element) for the first BSR and at most one second BSR MAC CE for the second BSR.

Claim 11 of the present application merely broaden the scope of independent claim 16 of co-pending Application No. 17/125,254, by eliminating the recitation of trigger a second BSR, wherein the second BSR indicates an amount of data already available for uplink transmission to the second WTRU; and generate a MAC (Medium Access Control) PDU (Protocol Data Unit), wherein the MAC PDU includes at most one first BSR MAC CE (Control Element) for the first BSR and at most one second BSR MAC CE for the second BSR.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same as before. In Re Karlson, 136 USPQ 184 (CCPA). Also, note Ex 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US Publication 2020/0037200).

With respect to claims 1 and 11, Cho teaches A method for a first wireless transmit/receive unit (WTRU), comprising: 
triggering a first buffer status report (BSR), (BSR is triggered, Paragraph 203) wherein the first BSR indicates an estimated amount of data expected to arrive. (BSR includes buffer size, buffer size indicated amount of data expected to arrive, Figure 14B) 

With respect to claims 2 and 12, Cho teaches the first BSR is triggered due to reception of a second BSR from a second WTRU, (When an IAB node receives a BSR MAC CE from a child node, the IAB node shall, Paragraph 202, Start a timer, which is newly defined for early BSR to trigger based on data expected to arrive from one or more child nodes, Paragraph 203) and the second WTRU is a child node of the first WTRU. (UE 2 is child of IAB node 2, Figure 13)

With respect to claims 3 and 13, Cho teaches wherein the first BSR is transmitted to a third WTRU, (IAB node 2 transmits the BSR to IAB donor, figure 13) and the third WTRU is a parent node of the first WTRU, (IAB donor is the parent node of the IAB node 2, figure 13) 

With respect to claims 6 and 16, Cho teaches wherein the first BSR is a Regular BSR. (The BSR is a regular BSR, Paragraph 153)

With respect to claims 8 and 18, Cho teaches wherein the first BSR and/or the second BSR is a MAC (Medium Access Control) CE (Control Element). (The BSR is a MAC CE, Paragraph 181)

With respect to claims 9 and 19, Cho teaches wherein the first WTRU derives the estimated amount of data expected to arrive based on the second BSR. (The IAB node calculates the amount of UL data whenever receiving a BSR MAC CE from a child node, Paragraph 219)

With respect to claims 10 and 20, Cho teaches wherein the first WTRU is an IAB (Integrated Access and Backhaul)-node, the second WTRU is an IAB-node or a UE, and the third WTRU is an IAB-node or an IAB-donor. (IAB node is connected to child node UE and parent node IAB- Donor, Figure 13)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 7, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US Publication 2020/0037200) in view of Jheng et al. (US Publication 2018/0368166).

With respect to claims 4 and 14, Cho doesn’t teach wherein the estimated amount of data expected to arrive and an amount of data available for transmission are indicated separately
Jheng teaches wherein the estimated amount of data expected to arrive and an amount of data available for transmission are indicated separately. (Amount of preprocessed data is estimated, 68. The BSR may indicate both the amount of preprocessed data and the total amount of available data to the network element, Paragraph 70.) 



With respect to claims 5 and 15, Cho doesn’t teach wherein the first BSR includes a first field indicating the estimated amount of data expected to arrive and a second field indicating an amount of data available for transmission.
Jheng teaches wherein the first BSR includes a first field indicating the estimated amount of data expected to arrive and a second field indicating an amount of data available for transmission. (BSR comprises a 6-bit field to indicate total buffer size, and another 6-bit field to indicate preprocessed buffer size, Paragraph 73.) 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by replacing the BSR of Cho with BSR indicted both estimated amount of data and an amount of data available for transmission as taught by Jheng. The motivation for combining Cho and Jheng is to be able to allocate required resources for future transmissions and avoid wasted radio resources.

With respect to claims 7 and 17, Cho doesn’t teach wherein the estimated amount of data expected to arrive is for a logical channel group.
 wherein the estimated amount of data expected to arrive is for a logical channel group. (Each preprocessed buffer size field may comprise a first value based on an amount of processed data for a given logical channel, Paragraph 74)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Cho by replacing the BSR of Cho with BSR indicted both estimated amount of data and an amount of data available for transmission as taught by Jheng. The motivation for combining Cho and Jheng is to be able to allocate required resources for future transmissions and avoid wasted radio resources.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/A. A./
Examiner, Art Unit 2472


/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472